Exhibit 10.1

Institutional Financial Markets, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104-2868

March 26, 2015

C&CO Europe Acquisition LLC

c/o Milly Cashman

The Bancorp

712 Fifth Avenue, 11th Floor

New York, NY 10019

 

  Re: Share Purchase Agreement – Extension

Ladies and Gentlemen:

Reference is made to the Share Purchase Agreement, by and between IFMI, LLC, a
Delaware limited liability company (“Seller”), and C&Co Europe Acquisition LLC,
a Delaware limited liability company (“Buyer”), dated August 19, 2014 (as the
same may be further amended from time to time, the “Agreement”). Capitalized
terms used and not defined herein shall have the meanings assigned to such terms
in the Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows (the “Amendment”):

1. Settlement of Intercompany Payable. The date “March 31, 2015” in Section 2.8
of the Agreement is hereby deleted and the date “June 30, 2015” is substituted
in lieu thereof.

2. Transaction Deadline. The date “March 31, 2015” in Section 9.1(b)(ii) of the
Agreement is hereby deleted and the date “June 30, 2015” is substituted in lieu
thereof.

3. Miscellaneous. The Amendment is limited as specified in this letter agreement
and shall not constitute a modification, amendment or waiver of any other
provision of the Agreement. Except as specifically amended by the Amendment, all
other provisions of the Agreement are hereby ratified and remain in full force
and effect. This letter agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
agreement, and the same shall become effective when counterparts have been
signed by each Party and each Party has delivered its signed counterpart to the
other Party before 12:01 a.m., New York time, on April 1, 2015. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format file or other similar format file, such signature shall be
deemed an original for all purposes and shall create a valid and binding
obligation of the Party executing same with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.

[Signature page follows]



--------------------------------------------------------------------------------

Please evidence your agreement to the foregoing by executing this letter
agreement below, whereupon this letter agreement shall constitute a binding
obligation of each of the parties.

 

Very truly yours, IFMI, LLC By:

/s/ Joseph W. Pooler, Jr.

Name: Joseph W. Pooler, Jr. Title:

Executive Vice President,

Chief Financial Officer and Treasurer

 

ACKNOWLEDGED AND AGREED: C&CO EUROPE ACQUISITION LLC By:

/s/ Daniel G. Cohen

Name: Daniel G. Cohen Title: Authorized Representative